Citation Nr: 1504871	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  08-39 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include xerosis.

2.  Entitlement to service connection for headaches, including as due to an undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue syndrome, including as due to an undiagnosed illness.

4.  Entitlement to service connection for a sleep disorder, including as due to an undiagnosed illness.

5.  Entitlement to service connection for joint pain, to include fibromyalgia, including as due to an undiagnosed illness.

6.  Entitlement to service connection for muscle pain, including as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1998 to August 1998, and from February 2002 to February 2006.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the RO in Denver, Colorado.  The Board notes that there is some confusion as to whether the Veteran is currently represented.  Only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim.  38 C.F.R. § 14.631(e)(1) (2014).  A power of attorney may be revoked at any time, and an agent or attorney may be discharged at any time.  Unless a claimant specifically indicates otherwise, the receipt of a new power of attorney executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney.  38 C.F.R. § 14.631(f)(1) .

The record reflects that in March 2007 the Veteran submitted a VA Form 21-22 appointing Disabled American Veterans (DAV) as his representative.  On July 16, 2013, VA received a new VA Form 21-22 appointing Paralyzed Veterans of America (PVA) as his new representative.  This served to revoke DAV's representative authority.  Subsequently, in a letter dated July 23, 2013, PVA submitted a letter requesting that the July 16, 2013 power of attorney appointing PVA be revoked.  PVA stated as the reason that the Veteran was in appeals status and that he was being represented by DAV; however, following withdrawal of PVA as the representative, no new VA Form 21-22 was submitted reappointing DAV as the Veteran's representative.  As such, the Veteran is not currently represented by any Veterans Service Organization (VSO), be it DAV, PVA, or otherwise.  The Veteran will need to newly appoint a representative in order to be represented before VA.     

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

On a VA Form 9 dated December 2008, the Veteran requested a Board videoconference hearing.  A notice dated November 13, 2014 was mailed to the Veteran informing him that a Board videoconference hearing was scheduled for 12:30 p.m. on December 10, 2014 at the RO in Wichita, Kansas.  VA subsequently received a letter from the Veteran dated November 18, 2014, which informed VA that the Veteran would be unable to attend the December 10, 2014 Board videoconference hearing in Wichita, Kansas as he had recently moved out of state to Montana.  A new mailing address was included with the letter.  The Veteran requested that the Board videoconference hearing be rescheduled and moved to the Montana RO. 

An appellant or his representative may request a change in the hearing date, in writing, within 60 days of the date of the notification letter or not later than two weeks prior to the scheduled hearing date, whichever is earlier.  38 C.F.R. 
§ 20.702(c)(1) (2014).  The grounds for the request need not be stated.  Id.  After the timeframe described, the hearing date becomes fixed and an extension of time for appearance at a hearing will only be granted for good cause.  38 C.F.R. 
§ 20.702(c)(2).  As the Veteran's letter requesting that his hearing be rescheduled was dated November 18, 2014, which was more than two weeks prior to the scheduled hearing date and within 60 days of the November 13, 2014 hearing notice, the Board will remand this case to schedule the Veteran for a Board videoconference hearing at the Montana RO.  Because the RO schedules videoconference hearings, a remand of this matter to the RO is warranted to schedule the Veteran for a Board videoconference hearing.

Accordingly, the case is REMANDED for the following action:

1.  Update the Veteran's file to reflect the new mailing address included in the November 18, 2014 letter requesting that the December 10, 2014 Board videoconference hearing be rescheduled.

2.  At the earliest available opportunity, the RO should schedule the Veteran for a Board videoconference hearing at the appropriate RO before a Veterans Law Judge in Washington, DC.  The RO should notify the Veteran and any appointed representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b).  After the hearing, the record should be returned to the Board in accordance with current appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



